DETAILED ACTION
Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered but they are not persuasive.  Specifically, while the Examiner appreciates applicant’s arguments regarding the differences between the processes (namely, Choi et al. does not specifically add lithium hydroxide with the aluminum hydroxide during the step of forming the coating, whereas the instant specification describes the addition of more lithium hydroxide), the rejection based on the prior art of record is maintained.  
Choi et al. specifically teach the presence of excess lithium present as lithium hydroxide (see Table 2 and paragraphs [0039-0042]) after the formation of the active material and therefore some amount of lithium hydroxide is taken to be present during the heat treatment step of forming the coating as lithium hydroxide is present during all steps of the active material formation.
Further, as the depth of the aluminum rich layer is not particularly limited and oxides of Li, Ni, Co and Al all exist within the particle of the prior art, the oxide containing Li, Ni, Co and Al is reasonably present in the prior art Al rich layer depending on the depth selected to encompass such a layer.
Finally, applicant argues that synthesis conditions of the prior art are different from that disclose in the instant application in a manner which allegedly results in a different structure being formed, however such amounts to attorney arguments which lack evidence, per MPEP 2145:
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the 
Rebuttal evidence may include evidence of "secondary considerations," such as "commercial success, long felt but unsolved needs, [and] failure of others." Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 4459, 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. A showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997)
Therefore, lacking concrete evidence showing that a different structural and/or material property is formed in the prior art product than that claimed, the rejection is maintained.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub 2017/0294651 cited in IDS).
In regard to claim 1-3, Choi et al. teach a positive electrode active material for a non-aqueous electrolyte secondary battery including a nickel-containing lithium transition metal oxide represented by a formula L1+aNibM1cM2dO2 where 0.95≧b≧0.75, a+b+c=1, M1 may be Co and M2 may be Al (paragraph [0009] - which overlaps the claimed range in a manner which provides a prima facie case of obviousness - see MPEP 2144.05) which is coated with an Al-rich layer comprising LiAlO2 (paragraph [0007]) which is formed from heat treating a nickel cobalt aluminum oxide (i.e. NCA-series) active material with lithium hydroxide and aluminum hydroxide (paragraphs [0033-0034], Table 1, Example 1).
Therefore, while the prior art does not specifically disclose “wherein a peak of 1560 to 1565 eV in binding energy from an Al-rich layer exists in hard X- ray photoelectron spectroscopy (HAXPES) at a photon energy of 6 KeV and when lithium transition metal oxide particles have an average particle diameter of r, an Al concentration is approximately constant within a range of 0.35r from the center” the prior art forms a material in a similar manner to the instant application (using similar materials and temperatures as disclosed in the instant specification) and therefore as the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 above) absent evidence to the contrary.  
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub 2017/0294651 cited in IDS) as applied to claim 1 and further in view of Bi et al. (US Pub 2015/0104708 newly cited).
In regard to claims 6 and 7, while Choi et al. teach the positive electrode active material for a non-aqueous electrolyte secondary battery according to claim 1 where various amounts of aluminum hydroxide are used to form the coating, the Choi et al. does not specifically disclose a coating thickness.  However, Bi et al. teach a similar lithium nickel cobalt aluminum oxide which is coated with aluminum oxide (see abstract) and the desirability to control the coating thickness to be less than 50 nm as such allows for a uniform coating which preserves the electrochemical properties of the core electrode material (paragraphs [0066-0084]).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to control the thickness of the aluminum oxide coating to be within the claimed range in the positive electrode active material of Choi et al. as such improves the electrochemical properties of the material as taught by Bi et al. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (US Pub 2017/0338488 newly cited) teaches a similar active material coated with aluminum oxide formed by mixing lithium hydroxide and aluminum hydroxide with a mixed metal hydroxide (paragraph [0103]) considered relevant to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723